

116 S4443 IS: Lori Jackson Domestic Violence Survivor Protection Act
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4443IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Blumenthal (for himself, Mr. Murphy, Ms. Hassan, Mr. Durbin, Mr. Markey, Ms. Harris, Mr. Coons, Mr. Booker, Ms. Hirono, Ms. Klobuchar, Ms. Baldwin, Ms. Warren, Mr. Wyden, Mr. Sanders, Mrs. Murray, Ms. Duckworth, Mrs. Gillibrand, Mrs. Shaheen, Mr. Casey, Mrs. Feinstein, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to protect more victims of domestic violence by preventing their abusers from possessing or receiving firearms, and for other purposes. 1.Short titleThis Act may be cited as the Lori Jackson Domestic Violence Survivor Protection Act.2.Definitions of
			 intimate partner and misdemeanor crime of domestic
 violence expandedSection 921(a) of title 18, United States Code, is amended—(1)in paragraph (32), by striking all that follows after The term intimate partner and inserting the following: —(A)means, with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and(B)includes—(i)a dating partner or former dating partner (as defined in section 2266); and(ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State or tribal jurisdiction in which the injury occurred or where the victim resides.; and(2)in paragraph (33)(A)—(A)in clause (i), by inserting after Federal, State, the following: municipal,; and(B)in clause (ii), by inserting dating partner (as defined in section 2266), after spouse, each place it appears. 3.Unlawful sale of firearm to a person subject to court orderSection 922(d)(8) of title 18, United States Code, is amended to read as follows:(8)is subject to a court order described in subsection (g)(8); or.4.List of persons
			 subject to a restraining or similar order prohibited from possessing or
 receiving a firearm expandedSection 922(g)(8) of title 18, United States Code, is amended to read as follows:(8)who is subject to a court order—(A)that was issued—(i)after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or(ii)in the case of an ex parte order, relative to which notice and opportunity to be heard are provided—(I)within the time required by State, tribal, or territorial law; and(II)in any event within a reasonable time after the order is issued, sufficient to protect the due process rights of the person;(B)that restrains such person from—(i)harassing, stalking, or threatening an intimate partner of such person or child of such intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; or(ii)intimidating or dissuading a witness from testifying in court; and(C)that—(i)includes a finding that such person represents a credible threat to the physical safety of such individual described in subparagraph (B); or(ii)by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against such individual described in subparagraph (B) that would reasonably be expected to cause bodily injury; or.